Citation Nr: 1215096	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Another remand is required in this case as the RO again has failed to comply with the Board's directives in its prior remands.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its January 2010 and April 2011 remands, the Board directed that the Veteran be afforded a VA audiology examination to obtain a medical opinion as to whether the Veteran's service-connected bilateral hearing loss precludes him from securing and following substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.

In the April 2011 remand, the Board found that the April 2010 VA examiner's opinion was inconclusive as to whether the Veteran's hearing loss precludes him from securing and following substantially gainful employment.  It was also noted at that time that the VA examiner also failed to elicit information from the Veteran his full work and education history as no information is noted in the VA examination report other than his previous occupational noise exposure.  Since that time, an addendum to the April 2010 VA examination was obtained in April 2011, however, the same examiner again failed to elicit information from the Veteran his full work and education history.  As such, another VA opinion is needed to assess the Veteran's employability.

Additionally, a review of the Veteran's Virtual VA records reveal that the Veteran underwent a separate VA hearing loss examination in March 7, 2012 at the Kansas City VA Medical Center.  The record reflects that subsequent to this March 2012 VA audiology examination, by a March 2012 rating decision, the RO granted an increased evaluation of 80 percent for the Veteran's service-connected bilateral hearing loss, effective January 27, 2012.  However, the March 2012 VA audiology examination report, as well as the full copy of the March 2012 rating decision, is not included in the Veteran's claims file or in his Virtual VA records.  Therefore, the RO should obtain these records and associate them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated VA treatment records, specifically to include the March 2012 VA audiology examination report as referred to in the March 2012 rating decision, as well as the full copy of the March 2012 rating decision.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA examination, preferably with an examiner who has not previously examined the Veteran, to determine the effects of his service-connected bilateral hearing loss on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected hearing loss, and the Veteran's education, experience, and occupational background, the examiner must provide an opinion as to whether the Veteran's service-connected hearing loss, standing alone, precludes him from securing and maintaining substantially gainful employment consistent with his education and occupational experiences, without consideration of the Veteran's age or to any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

